DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 7 May 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes that only NPL documents 7, 8 and 9 have been submitted by the applicant. Examiner has considered these – along with Foreign Patent number 3, and NPL documents 4 and 6, and has supplied a copy of these three documents attached to this office action. Foreign documents 1-2 and NPL documents 1-3 and 5 have not been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webler (US 20070167801) in view of Harvey (AIP -2011).
Regarding Claims 1, Webler teaches a method for efficiently achieving full-matrix ultrasonic data capture [Fig 4] comprising: (a) providing an (2-D) ultrasound array apparatus, the ultrasound array apparatus comprising a probe, the probe adapted for positioning over a test piece (comprising scan increments and nominal scan boundaries) [Fig 22; 0124; 0192]; (b) collecting 
Regarding Claim 2, Webler implies, but does not explicitly teach an ultrasonic array has k positions and m elements and no more than (k + m - 1) element firings are required and no more than (k • m) + m.(m-1) waveforms are required to be collected in order to collect all the data needed for reconstruction [Fig 8]. Harvey teaches an ultrasonic array has k positions and m elements and no more than (k + m - 1) element firings are required and no more than (k • m) + m.(m-1) waveforms are required to be collected in order to collect all the data needed for reconstruction [p2, Fig 1-2; p4 Par 2 – p5 Par 3]. It would have been obvious to modify the method of Webler to include specifying the number of elements and firings in order to facilitate faster scanning of a 2-D or 3-D article under inspection, by eliminating unnecessary duplicative scans and reducing imaging time. 	
Regarding Claims 3-5, Webler, as modified, also teaches each of the elements having an element pitch, further comprising the step of setting the scan increment equal to element pitch [0064; 0128; 0149], a probe is moved along a direction of the ultrasonic array to generate the 
Regarding Claim 7, Webler, as modified, also teaches an ultrasound array is operating in pitch- catch mode [0150-56; 0190-0205].	
Regarding Claim 10, Webler implies, but does not explicitly teach, a data collection increment is a unit fraction of element pitch such that collection increment is equal to pitch divided by L [0182-0185; 0191-0196]. Harvey teaches a data collection increment is a unit fraction of element pitch such that collection increment is equal to pitch divided by L (relating to degrees of rotation) [p2 Table 1]. It would have been obvious to modify the method of Webler to include specifying the amount of positional or rotational movement between individual scans in order to facilitate faster scanning of a 2-D or 3-D article under inspection, by eliminating unnecessary duplicative scans and reducing imaging time. 
Regarding Claim 11, Webler implies, but does not explicitly teach, an array has k positions and m elements and no more than k +L" (m-1) element firings are required and no more than (k. m)+ L" m.(m-1) waveforms are required to be collected in order to collect all the data needed for reconstruction, with the proviso that k > L for both of the equations herein [0150-56; 0182-85; 0191-96]. Harvey teaches an array has k positions and m elements and no more than k +L" (m-1) element firings are required and no more than (k. m)+ L" m.(m-1) waveforms are required to be collected in order to collect all the data needed for reconstruction, with the proviso that k > L for both of the equations herein  [p2 Table 1; p4 Par 2 – p5 Par 3]. It would have been obvious to modify the method of Webler to include specifying the amount of positional or rotational movement and number of element firings for respective individual scans in order to facilitate faster 
Regarding Claim 12, Webler, as modified, also teaches collected data is reused [Fig 8].
Regarding Claim 16, Webler, implies, but does not explicitly teach at each collection location only the smaller of m or n firings are required and no more than [(n.m)+ (n-1).(m- 1) waveforms are required to be stored in order to collect all of the data needed for reconstruction [0150-56; 0182-85; 0191-96]. Harvey teaches at each collection location only the smaller of m or n firings are required and no more than [(n.m)+ (n-1).(m- 1) waveforms are required to be stored in order to collect all of the data needed for reconstruction [p2 Table 1; p4 Par 2 – p5 Par 3]. It would have been obvious to modify the method of Webler to include specifying the amount of positional or rotational movement and number of element firings for respective individual scans in order to facilitate faster scanning of a 2-D or 3-D article under inspection, by eliminating unnecessary duplicative scans and reducing imaging time.	

Claims 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webler (US 2007/0167801) in view of Harvey (AIP -2011), as applied to claim 1 above, and further in view of Kwon (US 5,490,512).
Regarding Claim 6, Webler implies, but does not explicitly teach, collection of data over the plurality of locations is accomplished by electronically transmitting and receiving on a subset of the elements, then incrementing the subset in order to electronically increment the data collection location [0150-56; 0182-85]. Kwon teaches collection of data over the plurality of locations is accomplished by electronically transmitting and receiving on a subset of the elements, then incrementing the subset in order to electronically increment the data collection location [Col. 
Regarding Claim 8, Webler implies but does not explicitly teach an array has k positions and m elements and a subset of transmit elements and a subset of receive elements are fired in order to fill the matrix at each position [0150-56; 0182-85; 0192-95]. Kwon teaches an array has k positions and m elements and a subset of transmit elements and a subset of receive elements are fired in order to fill the matrix at each position [Col. 2 Lines 40-55; Col. 4 Lines 30-50; Col. 5 Lines 10-30]. It would have been obvious to further modify the method of Webler to include incrementing the data collection based on data collection of a subset of elements in order to facilitate faster scanning of a 2-D or 3-D article under inspection, by eliminating unnecessary duplicative scans and reducing imaging time, but also ensuring that the edges of the image include a complete subset of data, as opposed to distortions or gaps.	
Regarding Claim 9, Webler implies, but does not explicitly teach, no more than 2(k + m - 1) - 1 firings are required and no more than k(2m-1)+ (m-1)2 waveforms are required to be collected in order to collect all the data needed for reconstruction [0150-56; 0182-85; 0192-95]. Harvey teaches no more than 2(k + m - 1) - 1 firings are required and no more than k(2m-1)+ (m-1)2 waveforms are required to be collected in order to collect all the data needed for reconstruction [p2 Table 1; p4 Par 2 – p5 Par 3]. It would have been obvious to modify the method of Webler to include specifying the amount of positional or rotational movement and number of element firings for respective individual scans in order to facilitate faster scanning of a 2-D or 3-D article under .

Conclusion
This is a Continuation of applicant's earlier Application No. 13/760,172.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645